Citation Nr: 0804552	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-31 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee traumatic arthritis, now characterized as right 
knee traumatic arthritis, status post total right knee 
arthroplasty, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
left knee traumatic arthritis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted an increased rating 
for right knee traumatic arthritis from 20 to 30 percent, 
effective May 14, 2004, and continued the 10 percent 
evaluation assigned for left knee traumatic arthritis.  A 
more detailed procedural history is outlined below.  

A scar on the right knee was noted during the June 2004 VA 
examination.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.).  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right knee traumatic 
arthritis, status post total right knee arthroplasty, is 
manifested by limitation of extension, crepitus, effusion, 
heat, tenderness, painful movement, mild weakness, and 
decreased mobility.  

2.  The veteran's service-connected left knee traumatic 
arthritis is manifested by slight limitation of flexion and 
crepitus, but there is no evidence of ankylosis, instability, 
or impairment of function.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, and 
not higher, for service-connected right knee traumatic 
arthritis, status post total right knee arthroplasty, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected left knee traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

Service connection was originally granted for a right knee 
condition, characterized as right post-operative torn medial 
meniscus, with a 100 percent evaluation assigned from 
November 13, 1973, and a 10 percent evaluation assigned from 
January 1, 1974 pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5259.  See March 1974 rating decision.  The RO 
subsequently assigned separate ratings for right knee 
meniscectomy and right knee traumatic arthritis.  A 10 
percent rating was established for the former effective July 
1, 1997, and the rating for the latter was increased to 20 
percent effective January 7, 1992, both (apparently in error) 
pursuant to 38 C.F.R. § 4.71a, DC 5257.  See September 1997 
rating decision.  In the August 2004 rating decision that is 
the subject of this appeal, the rating for traumatic 
arthritis was increased to 30 percent under DCs 5010 and 
5257, effective May 14, 2004.  This rating decision also 
established DC 5259, instead of DC 5257, as the rating 
criteria for right knee medial meniscectomy.  

The Board must note that during the course of the veteran's 
appeal, the disability characterized as right knee traumatic 
arthritis was recharacterized as right knee traumatic 
arthritis, status post total right knee arthroplasty.  A 
temporary 100 percent rating was assigned pursuant to DCs 
5010 and 5055, effective January 24, 2005.  The 30 percent 
rating was restored from March 1, 2006.  See March 2005 
rating decision.  The disability continues to be 
characterized as right knee traumatic arthritis, status post 
total right knee arthroplasty, and is currently evaluated as 
30 percent disabling pursuant to DCs 5010 and 5055.  The 
Board must also note that the RO incorporated the original 
service-connected disability, right knee medial meniscectomy, 
as the basis, at least in part, for the assignment of the 30 
percent evaluation, and extended the temporary 100 percent 
rating pursuant to DC 5055 until March 31, 2006.  See April 
2006 Decision Review Officer (DRO) Decision.  As such, the 
Board will determine whether a rating in excess of 30 percent 
is warranted for right knee traumatic arthritis, status post 
total right knee arthroplasty, pursuant to DCs 5010 and 5055, 
and will also consider the other rating criteria pertinent to 
the knee.  See 38 C.F.R. § 4.71a, DCs 5256-5263 (2007).  

Service connection for left knee traumatic arthritis as 
secondary to the service-connected right knee disability was 
granted with a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, DC 5259, effective January 7, 1992.  See September 
1997 rating decision.  The rating criteria used to evaluate 
this disability was subsequently amended to DCs 5010 and 
5257.  See August 2004 rating decision; April 2006 Decision 
Review Officer Decision.  

The veteran contends that he is entitled to a higher rating 
for his service-connected right knee traumatic arthritis, 
status post total right knee arthroplasty, because he has 
been unable to walk unaided due to weakness within the 
artificial joint.  He contends that he is entitled to an 
increased rating for service-connected left knee traumatic 
arthritis because the reliance on his left knee for stability 
is causing pain, swelling and restricted movement.  See 
September 2005 VA Form 9.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in June 2004.  He reported that his right 
knee tends to lock and that it had been impossible to stand 
for an hour as the right knee pain would worsen and the joint 
would become swollen.  The veteran indicated that he felt a 
cracking sensation in both knees, right worse than left, and 
that the right knee tends to give way such that he has fallen 
twice.  He reported that he had been wearing braces for both 
knees at work and at home for several years, taking them off 
when he was able to elevate his knees.  The veteran asserted 
that the braces gave him stability and also indicated that he 
had a cane.  He reported an inability to knee or squat for 
several years and tried doing so during the examination but 
could not get up without help.  

The examiner reported that an April 2004 x-ray from the West 
Palm Beach VA Medical Center (VAMC) revealed degenerative 
changes in the patella, medial and lateral compartments.  
Similar processes were observed in a previous study but 
slight progression was suggested and a small suprapatellar 
joint effusion was noted, though no fracture.  The impression 
made was of severe degenerative joint disease (DJD) similar 
processes when compared to prior study of April 1999.  The 
examiner reported that another x-ray was conducted in May 
2004 and showed the right knee having marked narrowing of the 
joint space medially with loss of the joint space, no 
definite erosive changes.  There was hypertrophic spurring 
and subluxation in the femur medially in relationship to the 
tibia, but no foreign bodies were appreciated.  The veteran's 
left knee showed slight narrowing medially as on the right 
but no foreign bodies or articular erosion.  The impression 
made was osteoarthritic narrowing of the joint spaces, worse 
on right than on left.  

Physical examination revealed that the veteran was able to 
ambulate without his cane and braces, but had a slight limp.  
A scar was noted on the right knee, which was described as 
curved and located in the medial anterior part of the right 
knee, measuring nine centimeters in length and four 
millimeters in width.  There was slight sensitivity on 
palpation of the scar, which was a little depressed, slightly 
darker than the surrounding skin and wrinkled, but stable 
without scaling or sign of inflammation.  There was also 
subjective light tenderness on palpation in the lower half of 
the patella in the medial and lateral aspect, and loud 
grating sound with each movement of the knee made worse with 
flexion and extension.  Right knee extension was to negative 
five degrees and flexion was to 95 degrees, when the veteran 
felt tightness inside and in the back of the knee.  Left knee 
extension was to zero degrees and flexion to 140 degrees, 
with much less discomfort than the right.  There was no 
appreciable effusion and there was no heat or discoloration 
in either knee.  Repeated flexion and extension four times of 
the right knee elicited a facial expression of pain with some 
loud grating and an increase of pain from the usual four out 
of ten to five or six during repetitive motion; the right 
knee also became tired and weak, but there was no appreciable 
leg edema.  The veteran was diagnosed with degenerative 
arthritis both knees with narrowing of the joint spaces worse 
on the right than on the left; chronic constant pain of the 
right knee aggravated by movement with fatigability, lack of 
endurance, weakness and increased pain on repetitive motion; 
and residual scar of the right knee with deformity produced 
by the scar depression.  

VA treatment records reveal that the veteran fell secondary 
to right knee instability in August 2004.  They also reveal 
that he underwent a total right knee arthroplasty on January 
24, 2005 and was discharged on February 4, 2005 with a 
diagnosis of right knee osteoarthritis.  The veteran 
participated in physical therapy following the surgery.  He 
fell again as a result of his right knee in May 2005.  See 
records from West Palm Beach VAMC.  

A second VA C&P joints examination was conducted in March 
2006.  The Board notes that the veteran's claims folder was 
not available, but the VA examiner reported reviewing the 
veteran's medical records.  As the only medical records 
associated with the claims folder are records from the West 
Palm Beach VAMC, the Board finds there is no prejudice to the 
veteran, as the records available to the Board were reviewed 
by the March 2006 VA examiner.  

The veteran reported that he could not stand more than five 
hours since the right knee replacement due to pain and 
swelling of the joint.  He indicated that he was working part 
time in textile, which was the only sitting job he could 
find.  The veteran reported that his left knee did not bother 
him as much now.  He indicated that he used a cane at all 
times for walking.  The examiner indicated that there were no 
constitutional symptoms or incapacitating episodes of 
arthritis, but there was functional limitation on walking and 
standing as the veteran was unable to walk more than a few 
yards and could only stand between one and three hours.  The 
veteran denied any giving way, instability, stiffness, 
weakness, and episodes of dislocation, subluxation or locking 
in either knee.  He indicated that he had pain, constant 
effusion, mild, weekly flareups, and swelling of his right 
knee.  

Physical examination revealed that a weight-bearing joint was 
affected and that the veteran had an antalgic gait.  There 
was no evidence of abnormal weight bearing, loss of a bone or 
part of a bone, or ankylosis.  Range of motion for the right 
knee revealed flexion to 100 degrees and extension to 25 
degrees, with no additional limitation of motion on 
repetitive use.  The examiner indicated that she could not 
determine the specific degree of additional limitation of 
motion during flare-up without resorting to mere speculation 
as she had not witness the flare-up.  Range of motion of the 
left knee revealed flexion to 130 degrees and extension to 
zero degrees, with no additional limitation of motion on 
repetitive use.  The examiner reported crepitus, effusion, 
heat, tenderness and painful movement of the veteran's right 
knee and crepitus of the left knee.  The veteran's right 
joint prosthesis was noted to cause mild weakness.  An x-ray 
of the veteran's right knee taken in January 2005 was 
reported to show a total knee prosthesis in place with 
postoperative change.  The veteran was diagnosed with 
symptomatic total right knee prosthesis and osteoarthritis of 
the left knee.  The examiner indicated that the veteran had 
not worked full-time for the past 10 years due to the right 
knee as he could not find a full-time sitting job.  The 
veteran's knee disabilities also caused decreased mobility 
and pain, which impacted his occupational activities but not 
his daily activities.  

As noted above, the veteran's service-connected right knee 
disability is currently characterized as traumatic arthritis, 
status post total right knee arthroplasty, and has been rated 
pursuant to DCs 5010 and 5055.  The veteran's service-
connected left knee traumatic arthritis is currently rated 
pursuant to DC 5010.  See Decision Review Officer Decision, 
dated April 5, 2006.  

DC 5055 provides the rating criteria for the prosthetic 
replacement of a knee joint.  Under this diagnostic code, the 
knee joint warrants an evaluation of 100 percent for one year 
following implantation, which the RO implemented in this 
case.  Thereafter, chronic residuals consisting of severe 
painful motion or weakness in the affected extremity merit a 
60 percent evaluation.  Where there are intermediate degrees 
of residual weakness, pain or limitation of motion, the 
disability is rated by analogy to DCs 5256, 5261 or 5262.  
The minimum evaluation is 30 percent.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

DC 5010 provides that arthritis due to trauma is to be rated 
as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  DC 5260 provides ratings for limitation of flexion.  
Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  DC 5261 provides 
ratings of 0 percent for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for 
extension limited to 15 degrees, 30 percent for extension 
limited to 20 degrees, 40 percent for extension limited to 30 
degrees, and 50 percent for extension limited to 45 degrees.  

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  DC 5256 provides ratings ranging 
from 30 percent to 60 percent for favorable or unfavorable 
ankylosis and DC 5262 provides the criteria for impairment of 
the tibia and fibula, which assigns a 40 percent evaluation 
for nonunion with loose motion requiring a brace.  

The evidence of record supports the assignment of a 40 
percent rating by analogy under DC 5261 for right knee 
traumatic arthritis, status post total right knee 
arthroplasty.  Though range of motion testing revealed 
extension to negative five degrees during the June 2004 VA 
examination and there was no appreciable effusion, heat or 
discoloration in the right knee, repeated extension elicited 
pain, loud grating, and weakness.  The VA examiner 
specifically diagnosed the veteran with chronic, constant 
pain of the right knee aggravated by movement with 
fatigability, lack of endurance, weakness and increased pain 
on repetitive motion.  

During the March 2006 examination, the veteran exhibited 
markedly decreased extension of 25 degrees, only 5 degrees 
less than is required for a 40 percent rating under DC 5261.  
And while the VA examiner indicated that she could not 
determine the specific degree of additional limitation of 
motion during flare-up without resorting to mere speculation, 
she did report right knee crepitus, effusion, heat, 
tenderness and painful movement, and also stated that the 
veteran's right joint prosthesis caused mild weakness.  In 
addition, the VA examiner noted that the veteran's right knee 
had left him unable to work full-time for the past 10 years 
because he could not find a full-time sitting job, and that 
it impacted his occupational activities due to decreased 
mobility and pain.  See 38 C.F.R. §§ 4.40, 4.45 (2007).  In 
view of these findings, the Board finds that the disability 
picture more nearly approximates the criteria for the 
assignment of a 40 percent rating under DC 5261.  The 
criteria for the assignment of a 50 percent rating, however, 
have not been met or more nearly approximated as, even with 
the consideration of pain, there is no evidence that the 
veteran has limitation of extension to 45 degrees.  

The Board has considered whether the veteran is entitled to a 
separate rating for limitation of flexion of the right knee.  
See VAOPGCPREC 9-04.  In April 2004, flexion was to 95 
degrees and in March 2006 flexion was to 100 degrees, neither 
of which meets the criteria for a noncompensable rating under 
DC 5260.  Additionally, to assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14.

Consideration has also been given to whether a separate 
rating for lateral instability or recurrent subluxation under 
DC 5257 is warranted.  See VAOPGCPREC 23-97.  Prior to 
January 24, 2005, the veteran was assigned a separate 10 
percent rating under DC 5259, which is the highest rating 
available under this code, for cartilage, semilunar, removal 
of, symptomatic.  To assign a separate rating under DC 5257 
during this time period would be pyramiding, as the 10 
percent rating under DC 5259 contemplated a "symptomatic" 
condition.  Subsequent to March 31, 2006, there have been no 
complaints or findings of lateral instability or recurrent 
subluxation.  On examination in March 2006, the veteran 
denied instability, giving way, dislocation, or subluxation.  
On physical examination, the examiner reported no 
instability.  Accordingly, a separate rating under DC 5257 is 
not in order.

Finally, a 60 percent rating under Diagnostic Code 5055 is 
not warranted, as chronic residuals consisting of severe 
painful motion or weakness in the affected extremity have not 
been demonstrated.  For example, on VA examination in March 
2006 the veteran described the severity of his flare-ups as 
mild, and while he complained of pain, the examiner noted 
only mild weakness.

With respect to the left knee, the veteran has never 
exhibited instability or subluxation so as to merit a 
separate rating under DC 5257.  In March 2006, the examiner 
specifically found that there was no instability.  The 
veteran has, however, exhibited slight limitation of flexion 
in this joint.  See VA treatment records; VA C&P joints 
examination reports dated June 2004 and March 2006 (flexion 
from zero to 130 degrees).  The preponderance of the evidence 
is against entitlement to a rating in excess of 10 percent 
under DC 5260.  Normal flexion of the knee is to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2007).  At worst, the 
veteran has exhibited flexion of the left knee to 130 degrees 
with some crepitus, but no additional limitation of motion on 
repetitive use.  See March 2006 VA C&P joints examination.  
Therefore, the limitation of flexion exhibited by the veteran 
in March 2006 only represents a loss of 10 degrees.  In the 
absence of any evidence showing that the veteran's left knee 
has exhibited flexion limited to 30 degrees, a rating in 
excess of 10 percent is not warranted.  In short, the 
disabling effects of the veteran's pain do not meet or more 
nearly approximate the criteria for assignment of a higher 
rating, as this slight decrease in range of motion, (i.e., 
from 140 to 130 degrees) does not meet the criteria for a 
compensable rating under DC 5260 and the effects of pain have 
already been considered in the assignment of a 10 percent 
evaluation.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Extension of the left knee was normal (to 0 degrees) on VA 
examinations in 2004 and 2006; therefore, a separate rating 
for limitation of extension is not warranted.  As discussed 
above, to assign two, separate compensable ratings based on 
painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered whether the veteran's service-
connected left knee disability may be rated under other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These diagnostic 
codes, however, are simply not applicable to the veteran's 
service-connected left knee traumatic arthritis as it is 
neither contended nor shown that the veteran's disability 
involves ankylosis of the knee (DC 5256); dislocation or 
removal of the semilunar cartilage (DCs 5258 and 5259); any 
impairment of the tibia and fibula (DC 5262); or genu 
recurvatum (DC 5263).  
The veteran's representative contends that the veteran's 
bilateral knee disabilities should be evaluated under 
38 C.F.R. § 3.321(b)(1) (2007).  See May 2007 brief.  This 
regulation stipulates that to accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral knee disabilities.  There is also no objective 
evidence that the veteran's disabilities have caused marked 
interference with employment.  Although the Board 
acknowledges that the veteran has not been able to work full-
time for approximately one decade, the evidence of record 
indicates that he works part-time in textiles, a job that 
allows him to sit down.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. 
January 30, 2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Prior to the issuance of the August 2004 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  
He was also asked to send any evidence in his possession that 
pertains to his claims.  See June 2004 letter.  In April 
2006, the veteran was notified that disabilities are rated on 
the basis of diagnostic codes and was told of the need to 
present evidence to meet the rating criteria and to establish 
an effective date of an award.  The specific rating criteria 
for evaluating disabilities of the knee were provided to the 
veteran in the July 2005 statement of the case, and a 
supplemental statement of the case (SSOC) was issued in April 
2006.  The veteran showed actual knowledge of the criteria 
for evaluating his knee disabilities, as he stated in April 
2006 (through his representative) that the applicable VA laws 
and regulations warranted the grant of the benefit sought, 
and his representative specifically argued that a higher 
rating was warranted under DC 5055 in September 2006.  No 
additional evidence was received after the April 2006 SSOC 
and notice letter, and the case was thereafter transferred to 
the Board.   Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA treatment records have been obtained and 
he was afforded appropriate VA examinations in connection 
with his claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.   




For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A disability rating of 40 percent, and no higher, for 
service-connected right knee traumatic arthritis, status post 
total right knee arthroplasty, is granted.  

A rating in excess of 10 percent for service-connected left 
knee traumatic arthritis is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


